DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
- Regarding to claim 2, the term “high enough” in line 1, is not clear how to determine high enough could be.  Claim’s language fails to point a specific of frequency boundary in the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haralabidis et al. (Pub. No. 20100040184).
- With respect to claims 1 and 13, Haralabidis teaches a transceiver system, comprising: an RF system on a chip (RFSOC) comprising baseband communication circuitry, and frequency upconverters and frequency downconverters for transmit and received wireless signals (e.g. par. 12 discloses as mobile with chip integrated and Fig. 1, 2); a plurality of transmitter chains connected to a plurality of antennas (see fig. 2, par. 29 and 47); a plurality of receiver chains connected to the plurality of antennas (see fig. 2, par. 29 and 47); one or more transmit multiplexers (block 803B in Fig. 8), each of the one or more transmit multiplexers transmit multiplexers receiving transmit signals from the RFSOC through a single transmit line (block 803 in Fig. 8) and generating transmit signals for a sub-plurality of the transmitter chains through multiple transmit lines (see Fig. 8A, block 800 and par. 108-118), wherein the transmit signals include multiple transmission frequency bands (see par. 33 “The RF transmitter 123b may enable transmission of RF signals in a plurality of frequency bands”); and one or more receive multiplexers (see Fig. 8, block 803A), each of the one or more receive multiplexers receiving receive signals from a sub-plurality of the receiver chains through multiple receive lines (e.g. block 805C and 805D in Fig. 8) and providing the receive signals to the RFSOC through a single receive line, wherein the receive signals include multiple receive frequency bands (e.g. par. 30 “the RF receiver 123a may enable receiving RF signals in a plurality of frequency bands in accordance with the wireless communications protocols that may be supported by the wireless terminal 120”).  Haralabidis implicitly fails to teach RFSOC but it would have been obvious to a person of ordinary skilled in the art before the effective filling date to understand the LTE Chip (block 210 in Fig. 2) also as RFSOC for processing data in communication network.
- With respect to claims 2, Haralabidis teaches wherein the RFSOC is operable at a high enough frequency to process the transmit signals having the multiple frequency bands and the receive signals having the multiple frequency bands (e.g. par. 33 and par. 57).  
- With respect to claims 3-6, 14-16, Haralabidis teaches wherein the transmit signals generate a separate transmission beam for each of the multiple transmission frequency bands, and a corresponding reception beam for one of the multiple receive frequency bands (see par. 33 where RF signals in a plurality of frequency bands).  
- With respect to claims 7, Haralabidis teaches wherein a one of the transmitter chains operates to transmit a wireless signal through one of the multiple transmission frequency band simultaneous with a one of the receiver chains operating to receive a wireless signal through one of the multiple receive frequency bands (see par. 47).  


Allowable Subject Matter
Claims 8-12, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	. Examiner's Note: Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471